DETAILED ACTION
This office action is in response to claims filed 13 November 2020.
Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Note: The examiner has attempted to identify all minor informalities in the claims. The examiner requests that the applicant assist in identifying any additional informalities that were unintentionally omitted by the examiner.

Claims 3, 13, and 19 are objected to because of the following informalities: 
i.	“the limit” should read “the first limit”.  
Claim 6 is objected to because of the following informalities: 
i.	“the group” should read “the list limit”.  
Claim 7 is objected to because of the following informalities:
i.	“the database” should read “a database”.
Claim 11 is objected to because of the following informalities:
i.	“the task queue” should read “the database”, or alternatively, “a database” should read “a task queue”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7-10, 15-17, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 6,
i.	In lines 1-2, it is not particularly pointed out or distinctly claimed whether the term “saturated its allowed concurrency” refers to having “a count of active tasks greater than a first limit”, or if “saturating its allowed concurrency” refers to something different. Since a count of active tasks is a measure of concurrency, the examiner will interpret saturation of allowed concurrency to mean having a count of active tasks greater than a limit.

Regarding claims 7, 15, and 21 (line numbers correspond to claim 7),
i.	In lines 1-2, it is not particularly pointed out or distinctly claimed what is meant by “a time of the task most recently returned to the scheduler from the task queue (“database” in claim 15).” For example, the claims do not describe tasks returning to the scheduler, so how can there be a most recently returned task? Does the task actually leave the task queue/database, and if so, where does it go? For examination purposes, the examiner will interpret this as a time associated with a task that is excluded from execution and returned for rescheduling.
ii.	In line 5, it is not particularly pointed out or distinctly claimed what is meant by “scanning.” Is “scanning” a part of performing the query, or is it different from the query being performed? For examination purposes, the examiner will interpret scanning as being part of the querying.

Regarding claims 8-10, 16-17, and 22, they are dependent upon rejected claims 7, 15, and 21 respectively, and fail to resolve the deficiencies thereof, and are therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 11, 13-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang Patent No.: US 11,182,691 B1 (hereafter Zhang), in view of Bindal Pub. No.: US 2007/0118653 A1 (hereafter Bindal).

Regarding claim 1, Zhang teaches the invention substantially as claimed, including:
A method comprising… 
writing, by a scheduler, a query to identify a next scheduled task among a plurality of scheduled tasks ordered by time in a task queue ([Column 21, Line 64-Column 22, Line 3] At some point after a particular job Jk is placed in the queue, Jk may be identified (e.g., by a job scheduler component of the MLS control plane) as the next job to be implemented (element 951 of FIG. 9b). To identify the next job to be implemented, the scheduler may, for example, start from the head of the queue (the earliest-inserted job that has not yet been executed)), the query having an index that excludes tasks…querying, by a scheduler, the task queue using the query to identify the next scheduled task among the plurality of scheduled tasks, the next scheduled task being associated with a key not excluded by the query ([Column 22, Lines 12-28] As shown in element 952 of FIG. 9b, one or more types of validation checks (i.e., “queries”) may be performed on the job Jk identified in element 951 (i.e., as jobs are executed, each new job at the head of the queue is validated, or “queried”). For example, in one embodiment each client (i.e., “key”) may have a quota or limit (i.e., “first limit”) on the resources that can be applied to their jobs (such as a maximum number of servers that can be used concurrently for all of a given customer’s jobs, or for any given job of the customer)…In such scenarios, the job scheduler may be responsible for verifying that the quota or quotas of the client on whose behalf the job Jk is to be run have not been exhausted (i.e., jobs in the queue are validated, or queried, to identify jobs that are eligible for execution). If a quota has been exhausted, the job’s execution may be deferred until at least some of the client’s resources are released (e.g., as a result of a completion of other jobs performed on the same client’s behalf) (i.e., the execution of jobs associated with a particular client, or “key” that has exceeded their quota is deferred, meaning that they are “excluded” from being identified as the next job to be executed)); and 
executing the next scheduled task ([Column 22, Lines 58-59] JK’s operations may then be performed on the identified resources (i.e., executing the next scheduled job that has not been deferred due to the validation)).  

While Zhang discloses querying jobs in a queue to determine whether to defer execution of jobs associated with a particular client, and further determining whether a client’s active jobs utilize more than a limit of resources, Zhang does not explicitly disclose:
tracking a number of active tasks for each key of a plurality of keys; 
a list of one or more keys of the plurality of keys that have a count of active tasks greater than a first limit associated with each key;

However, in analogous art Bindal teaches:
tracking a number of active tasks for each key of a plurality of keys ([0026] A client request 42 is sent from a client to an application node 20 via communication channels described above. In response to receipt of the client request 42, a throttling module 40 of the application node 20 sends a first message 44 to the throttle manager 26. [0028] In response to receipt of the first message 44, the throttle manager 26 increments the number of active requests…The number and rate thresholds corresponding to the number of active requests and the rate of requests are representative of a maximum number of allowable active requests for the user identifier (i.e., user identifier (UI) represents a “key” that is associated with a number of active tasks tracked by the throttling module)); 
a list of one or more keys of the plurality of keys that have a count of active tasks greater than a first limit associated with each key ([0026] In response to either of the updated number of active requests and/or rate of requests being above the corresponding number and/or rate thresholds, the throttle manager 26 sends a throttle message 46 to the throttling module 40 of each of the application nodes 20 via the broadcast bus 24. In response to receipt of the throttle message 46, each of the application nodes 20 places the user identifier on a throttle list (i.e., “list”). [0037] At operation 160, the application node responds to the request with an error message (i.e., “excluding” the request from execution when it’s associated user identifier is on the throttle list)…The request may receive further processing such as, for example, placement of the request on a queue to be processed when the UI is below the threshold number of active requests (i.e., execution of a request from a user identifier having a count of active requests greater than a threshold is delayed, or deferred in a queue));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bindal’s teaching of throttling requests from a user having more than a threshold number of active requests, with Zhang’s teaching of throttling jobs from users that violate quotas for concurrent resource usage to realize, with a reasonable expectation of success, a system that throttles jobs in a queue from particular users, as in Zhang, which violate a threshold of number of concurrent active jobs, as in Bindal. A person having ordinary skill in the art would have been motivated to make this combination to throttle requests from particular individuals due to limited network bandwidth during times of peak activity so as to free up resources for other individuals (Bindal [0003]).

Regarding claim 3, Zhang further teaches:
the limit is different for at least two of the keys of the plurality of keys ([Column 22, Lines 15-16: Each client may have a quota or limit on the resources that can be applied to their jobs (i.e., each client key is associated with its own (different) quota or limit)).  

Regarding claim 4, Bindal further teaches:
determining which of the plurality of keys to include in the list based on results of the tracking ([0028] In response to receipt of the first message 44, the throttle manager 26 increments the number of active requests…In response to either of the updated number of active requests and/or rate of requests being above the corresponding number and/or rate thresholds, the throttle manager 26 sends a throttle message 46 to the throttling module 40 of each of the application nodes…In response to receipt of the throttle message 46, each of the application nodes 20 places the user identifier on a throttle list (i.e., the user identifiers to place on the throttle list is determined based on monitoring of a number of active requests)); 
storing the list in memory ([0035] The computer program instructions which embody the procedures described above may be stored by memories 30, and 72 of both the throttle manager 26 and the application node 20, respectively (i.e., embodiment of the throttle list is implemented by the memory of the application node)); and 
accessing the list in memory to obtain an indication of the one or more keys for use in writing the query ([0028] In response to receipt of the client request 42 while the user identifier is on the throttle list and above the corresponding number and/or rate thresholds, the application node 20 is preempted from sending a response, and instead sends an error message 48 to the client 10 (i.e., application node 20 accesses the throttle list to determine whether to exclude the current request from being the next request to be processed)).  

Regarding claim 6, Zhang further teaches:
each key in the group of one or more keys has saturated its allowed concurrency, such that performing the query results in locating the next scheduled task that has not saturated its allowed concurrency ([Column 22, Lines 12-28] As shown in element 952 of FIG. 9b, one or more types of validation checks (i.e., “queries”) may be performed on the job Jk identified in element 951. For example, in one embodiment each client may have a quota or limit on the resources that can be applied to their jobs (such as a maximum number of servers that can be used concurrently for all of a given customer’s jobs, or for any given job of the customer)…In such scenarios, the job scheduler may be responsible for verifying that the quota or quotas of the client on whose behalf the job Jk is to be run have not been exhausted. If a quota has been exhausted, the job’s execution may be deferred until at least some of the client’s resources are released (e.g., as a result of a completion of other jobs performed on the same client’s behalf) (i.e., jobs from users that that have exhausted their quota for concurrent use of resources have “saturated their concurrency”, and the next jobs from a user whose quota has not been exhausted is executed)).  

Regarding claims 11, 13, and 14, they are system claims comprising limitations that are similar to those of claims 1, 3, and 4 respectively. They are therefore rejected for at least the same rationale. Zhang further teaches the additional limitations of a database to store a plurality of scheduled tasks ordered by time; and a scheduler communicably coupled to the task queue and having one or more processors (Column 22, Lines 1-2: The scheduler may, for example, start from the head of the queue (i.e., “database”, or task queue). Column 64, Lines 34-37: FIG. 40 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010). 

Regarding claims 18-20, they are product claims comprising limitations that are similar to those of claims 1, 3, and 4 respectively. They are therefore rejected for at least the same rationale. Zhang further teaches the additional limitations of one or more non-transitory computer readable storage media having instructions stored thereupon (Column 65, Lines 48-52: System memory 9020 may be one embodiment of a computer-accessible medium configured to store program instructions…for implementing embodiments of the corresponding methods and apparatus).

Claims 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Bindal, as applied to claims 1, and 11 above, and in further view of Benkreira et al. Pub. No.: US 2021/0004880 A1 (hereafter Benkreira).

Regarding claim 2, while Zhang discloses keys that are indicative of clients, the combination of Zhang and Bindal does not explicitly disclose:
each key of the plurality of keys corresponds to a merchant.  

	However, in analogous art, Benkreira teaches:
each key of the plurality of keys corresponds to a merchant ([0042] The matching module 120 may load a plurality of transactions into a transactions queue…search transactions queue for transactions matching one or more metadata fields (e.g., customer id, account id, merchant…etc.) (i.e., each transaction in a transaction queue is associated with metadata fields representing “keys” that may correspond to merchants)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Benkreira’s teaching of associating transactions in a queue with plural metadata fields including customer and merchant ids, with the combination of Zhang and Bindal’s teaching of queuing transactions associated with clients, to realize, with a reasonable expectation of success, a system having a queue of transactions that are filterable, as in Zhang, based on metadata identifying merchants associated with the transactions, as in Benkreira. A person of ordinary skill would have been motivated to make this combination to enable merchants that violate quotas or thresholds associated with concurrent transactions to be identified and throttled to free up limited resources for other merchants.

Regarding claim 12, it is a system claim comprising limitations that are similar to those of claim 2. It is therefore rejected for at least the same rationale.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Bindal, as applied to claim 1 above, and in further view of Geng et al. Pub. No.: US 2016/0139952 A1 (hereafter Geng).

Regarding claim 5, Bindal further teaches:
the query excludes the one or more of the keys that have a count of active tasks greater than the first limit or greater than a shard limit associated with each key ([0026] In response to either of the updated number of active requests and/or rate of requests being above the corresponding number and/or rate thresholds, the throttle manager 26 sends a throttle message 46 to the throttling module 40 of each of the application nodes 20 via the broadcast bus 24. In response to receipt of the throttle message 46, each of the application nodes 20 places the user identifier on a throttle list (i.e., “list”). [0037] At operation 160, the application node responds to the request with an error message (i.e., “excluding” the request from execution when it’s associated user identifier is on the throttle list)…The request may receive further processing such as, for example, placement of the request on a queue to be processed when the UI is below the threshold number of active requests (i.e., execution of a request from a user identifier having a count of active requests greater than a threshold is delayed, or deferred in a queue)).  

While Bindal discloses tracking a number of active tasks for keys, the combination of Zhang and Bindal does not explicitly disclose:
tracking the number of active tasks for keys in the plurality of keys per shard;

However, in analogous art, Geng teaches:
tracking the number of active tasks for keys in the plurality of keys ([0049] The cloud system (or a throttle control module included therein) checks (204) an enqueue throttling threshold (e.g., a total number of a same type of jobs having either a “running” status or a “waiting” status (i.e., either running or waiting status may be considered “active”) for this customer (i.e., “key”)) to determine whether adding the job to the service queue would exceed the enqueue throttling threshold assigned to this customer) per shard ([0067] The method 500 includes, obtaining (502) (by the cloud system 106 or throttle control module 122 included therein) a service request from a first user, in a plurality of users, of the computer system. For example, in a multi-tenancy cloud system, several different customers submits jobs to a cloud system, to read or write from an enterprise database resident on the cloud system (i.e., an enterprise databases comprises at least one database portion, or “shard”, and therefore, tracking the total number of active jobs is performed “per shard”. Further, see Udelhoven et al., cited below in the conclusion, for tracking a number of active tasks for a plurality of database partitions or shards));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Geng’s teaching of tracking a total number of active jobs for a plurality of customers for a database, with the combination of Zhang and Bindal’s teaching of tracking a total number of active jobs for a plurality of customers, to realize, with a reasonable expectation of success, a system that tracks a total number of active tasks per customer, as in Bindal, that access at least a portion of a database, as in Geng. A person of ordinary skill would have been motivated to make this combination to avoid underserving customers and performance deterioration due to unintentional preferential treatment of customers tasks (Geng [0004]-[0005]).

Claims 7, 8, 10, 15, 16, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Bindal, as applied to claim 1 above, and in further view of Kumbalimutt et al. Pub. No.: US 2010/0229218 A1 (hereafter Kumbalimutt).

Regarding claim 7, while Zhang writes a query to exclude execution of jobs, the combination of Zhang and Bindal does not explicitly disclose:
tracking an indication of a time of the task most recently returned to the scheduler from the task queue as a result of querying the database, and wherein writing the query comprises including, in the index, the indication of the time of the task most recently returned from the task queue as a watermark to control where scanning begins within the plurality of scheduled tasks when performing the query.  

However, in analogous art, Kumbalimutt teaches:
tracking an indication of a time of the task ([0048] If, at decision block 306, the login request sender is both authenticated and authorized, the process may flow to block 310, where a user record for storing usage information of the user may be created or retrieved. In one implementation, the usage information may include a user quota usage value that indicates a rate of usage by the user corresponding to a user quota and a system quota usage value that indicates a rate of usage by the user corresponding to a system quota. The usage information may include one or more timestamps (i.e., an “indication of time of a task”) that indicates a time of one or more of the most recent user requests) most recently returned to the scheduler from the task queue as a result of querying the database, and wherein writing the query comprises including, in the index, the indication of the time of the task most recently returned from the task queue as a watermark to control where scanning begins within the plurality of scheduled tasks when performing the query ([0049] Processing may flow to block 312, where a request loop begins, herein referred to as loop 312. Loop 312 includes the actions of block 314, receiving and processing a user request (i.e., a plurality of user tasks are received). [0054] Processing may flow to block 404, where the request is evaluated with respect to one or more specified quotas and concurrency limits. As discussed herein, the specified quotas may include a user quota corresponding to the requesting user and a system quota. [0055] Process 400 may flow to decision block 406 where a determination is made of whether there has been compliance with the one or more quotas. Optionally, the determination may include one or more concurrency limits. In one implementation, the request must comply with all relevant quotas and concurrency limits in order to be accepted, though the system may be configured to specify the set of quotas and concurrency limits. If the request has not complied with a quota or concurrency limit, processing may flow to block 410, where the request is disallowed. Disallowing one or more requests from a user is referred to as “throttling” the user request(s)…rejection of a request may include delaying the request until a time when it may be allowable (i.e., delaying the task “returns” the task for subsequent scheduling), and then processing the request (i.e., as a result of querying, or scanning a task having a particular timestamp for compliance with quotas and concurrency limits, the process may throttle, or exclude that task, and the next task with the next most recent timestamp is scanned or queried. In other words, upon exclusion of a first task having a timestamp, the query resumes with the task having the next most recent timestamp)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Kumbalimutt’s teaching of resuming a query at a timestamp of a next most recent task when a first task is excluded from execution based on the query, with the combination of Zhang and Bindal’s teaching of querying tasks to exclude some from execution based on how many concurrent tasks associated with a user are active, to realize, with a reasonable expectation of success, a system that excludes a task associated with a throttled user for execution, as in Bindal, and continues to query a subsequent task having a next timestamp, as in Kumbalimutt. A person having ordinary skill would have been motivated to make this combination so that the system can operate at a high efficiency while allocating limited resources in a fair way (Kumbalimutt [0003]).

Regarding claim 8, Kumbalimutt further teaches:
the indication of the time of the task most recently returned from the task queue comprises its timestamp ([0048] If, at decision block 306, the login request sender is both authenticated and authorized, the process may flow to block 310, where a user record for storing usage information of the user may be created or retrieved. In one implementation, the usage information may include a user quota usage value that indicates a rate of usage by the user corresponding to a user quota and a system quota usage value that indicates a rate of usage by the user corresponding to a system quota. The usage information may include one or more timestamps that indicates a time of one or more of the most recent user requests).  

Regarding claim 10, Kumbalimutt further teaches:
the query index includes a plurality of fields, wherein a first field of the plurality of fields comprises the indication of the time of the task most recently returned from the database and a second field of the plurality of fields specifies the list of one or more keys of the plurality of keys, the second field being after the first field in the plurality of fields ([0048] If, at decision block 306, the login request sender is both authenticated and authorized, the process may flow to block 310, where a user record for storing usage information of the user may be created or retrieved (i.e., storage of usage information for each user record comprises a “query index”). In one implementation, the usage information may include a user quota usage value that indicates a rate of usage by the user corresponding to a user quota and a system quota usage value that indicates a rate of usage by the user corresponding to a system quota (i.e., rate of usage indicates whether a user is violating a quota and should be on the list for exclusion). The usage information may include one or more timestamps (i.e., an “indication of time of a task”) that indicates a time of one or more of the most recent user requests (i.e., the usage information indicates both the users whose tasks are excluded from executing, as well as the timestamps of those tasks)).  

Regarding claims 15, and 16, they are system claims comprising limitations that are similar to those of claims 7, and 8, and 10 respectively. They are therefore rejected for at least the same rationale.

Regarding claims 21-22, they are product claims comprising limitations that are similar to those of claims 7, and 8, and 10 respectively. They are therefore rejected for at least the same rationale.

Claims 9, and 17 do not stand rejected under the currently applied prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brown et al. Patent No.: US 8,745,032 discloses a WD throttle that filters requests based on concurrency levels for different workloads, and rejecting or delaying workloads that exceed a predefined concurrency limit.
Udelhoven et al. Pub. No.: US 2002/0077871 A1 discloses monitoring a number of active tasks in partitions of a database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195